Citation Nr: 1228741	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD which he avers resulted from seeing dead troops in Vietnam.  

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

VA medical records indicate that during the period of time covered by the Veteran's claim, he was diagnosed with posttraumatic stress disorder (PTSD).  

In January 2012, the Veteran was afforded a VA psychiatric examination.  During the examination, the Veteran reported that he served as a radio operator and served in Vietnam from November 1969 to January 1970.  He reported that he saw a few people killed in Vietnam and had to body bag them and place the bodies on the ship.  He further reported that he came under fire but did not return fire and reported experiencing horror, terror, and fearing for his life.  The examiner determined that the Veteran had no mental disorder diagnosis.  The examiner further noted that the Veteran may have met the diagnostic criteria for PTSD at some point in his life but no longer did at the time of the examination.  

Despite the fact that his PTSD may have resolved, the fact remains that during the course of this appeal, the record reflects that he was diagnosed with PTSD.  Significantly, with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In other words, the evidence must show either that the Veteran currently has the disability for which benefits are being claimed, or that he had that disability at some time during the pendency of the claim.  Here, although evidence of a current diagnosis of a mental disorder was not found during the most recent VA examination, VA medical records dated during the course of the appeal, provide a current diagnosis of the claimed disability; hence, there is evidence of a "current" disability during the appeal period in question.  Thus, there is still a requirement that an opinion be rendered as to the most likely etiology of this disability.

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2012 examination failed to address the diagnoses of record, the Veteran should be afforded another examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in New Orleans, Louisiana.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Request medical records from the New Orleans VAMC dated since August 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  After the above has been accomplished, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of any acquired psychiatric disorder found to be present, to include consideration of PTSD.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder and a copy of this remand must be made available to the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner (including any psychological testing) should be conducted at this time, and included in the examination report.

The examiner is requested to identify the Veteran's current psychiatric disorder(s), including any that may have resolved since he filed his claim.

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder, to include PTSD, either had its clinical onset during, or is otherwise related to, active military service.  An opinion must also be provided regarding any acquired psychiatric disorder that has been present during the claims process even if it has since resolved.

As the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  

A complete rationale for the examiner's opinions must be provided.  

3.  Finally, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

